Citation Nr: 0315200	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an assignment of a higher initial disability 
rating for service-connected claustrophobia, currently rated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran had active duty service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in March 1999, and a 
substantive appeal was received in June 1999.  


FINDING OF FACT

The veteran's service-connected claustrophobia is manifested 
by subjective complaints of difficulty sleeping, attempted 
suicide, inability to function, and poor memory; clinical 
findings demonstrate symptoms of disorganization and 
disorientation, inability to concentrate, poor memory, and 
severe impairment of interpersonal and occupational 
relations.    


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 100 
percent for the veteran's service-connected claustrophobia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9403 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

In June 1985, the RO denied the veteran's claim of service 
connection for claustrophobia.  The veteran's request to 
reopen his claim of service connection for claustrophobia was 
denied in May 1988.  The veteran did not initiate a timely 
appeal and therefore, the May 1988 rating decision was final.

In March 1991, the veteran filed another request to reopen 
his claim of service connection for claustrophobia.  In a 
January 1997 Board determination, the veteran's service 
connection claim was reopened and remanded for further 
development.  In October 1998, the RO granted service 
connection for claustrophobia and assigned a 50 percent 
disability rating, effective March 1991.  The present appeal 
involves the veteran's claim that the severity of his 
service-connected claustrophobia warrants a higher initial 
disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his claustrophobia is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected claustrophobia has been rated 
by the RO under the provisions of Diagnostic Code 9403.  
Under this regulatory provision, a rating of 50 is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, including § 4.130 and Code 9403.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Upon review, VA examination report in July 1998 shows that 
the veteran complained of being afraid of enclosed places.  
He always avoided going to any place that did not have any 
windows.  If he is in a place that doesn't have any window, 
he cannot breath.  He feels that he is going to die or "go 
crazy."

On examination, the veteran appeared his stated age.  He came 
to the office initially, and then when he realized that it 
did not have any windows, he refused to stay inside and went 
outside and said that he could not see the examiner since 
there were no windows in the hallway leading to the office.  
The examiner performed the examination outside in the area 
surrounding the office.  Examination revealed that the 
veteran was extremely anxious.  His affect was restricted.  
His speech was spontaneous.  The rate, volume, and tone were 
normal.  Thought process was characterized by some 
tangentiality.  The veteran denied hallucinations.  He was 
not delusional or suicidal.  Insight was impaired, but 
judgment was fair.  In a September 1998 addendum to the July 
1998 examination, the examiner indicated that the veteran had 
a specific phobia, namely claustrophobia, and that this was 
related to his military service.

VA examination in November 2000 revealed that the veteran 
again refused to be interviewed in an office.  When he goes 
downstairs he is worried about the absence of windows.  The 
veteran shows himself to be markedly dysfluent with a great 
deal of stammering.  The veteran's memory is impaired to the 
extent that he does not know his age or his Social Security 
number.  The veteran is an unreliable informant and the 
interview is marked by lapses of speaking to himself and 
carrying on in a dialogue, and by his concern that he does 
not make a bad impression to the examiner.   The examiner 
emphasized that the veteran was disoriented and disorganized, 
and it was actually his inability to give an interview that 
helped to make a diagnosis in this instance.

The veteran claimed that his symptoms were worsening.  He has 
difficulty sleeping and has to go outside at night and get 
some air.  He cannot stand himself and tried to kill himself 
with pills.  He says that he screams all night, that he has 
to get up at night and leave the lights on.  He cannot 
function at all.  He also claims that his memory is very 
poor.  

Examination demonstrated that the veteran was disorganized 
and disoriented.  He did not know that there was a 
presidential election the day after the examination, does not 
know his name, and does not know his Social Security number.  
The veteran had no memory for any recent or remote events and 
is unable to remember at all digits, facts, items, objects, 
or animals.  He cannot really be given an examination for 
PTSD because he rambles and his thoughts are not sequential 
or organized.  The veteran is probably not hallucinatory and 
shows no flattening of affect.  He is unable to have judgment 
or concentration.  He is unable to remember the details of 
his medical condition, except that he does have IM injections 
to give himself for diabetes mellitus.  

In summary, the examiner found that the veteran is severely 
impaired in interpersonal and occupational relations.  It is 
not felt that the veteran is malingering.  The veteran may 
not be capable of managing benefits awarded to him and 
probably a relative should be given the money.  The veteran 
is considered severely handicapped by his symptoms and does 
have a service-connected claustrophobia.  There are reduced 
reliability and productivity deficiencies in all areas and 
total occupational impairment with a very low likelihood that 
this will ever change.  His low Global Assessment of 
Functioning (GAF) score is 30 indicates the degree of his 
disorder.  

Based upon the evidence summarized above, particularly the 
clinical findings from the November 2000 VA examination 
report, the Board finds that the clinical findings do in fact 
demonstrate that the veteran's psychiatric disability picture 
more nearly approximates the criteria for the 100 percent 
rating.

Veterans Claims Assistance Act of 2000 (VCAA)  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While a review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his claim for 
entitlement to a higher initial disability rating for 
service-connected claustrophobia, there is no prejudice to 
the veteran here as his claim was granted in full.  



ORDER

The criteria for entitlement to a disability rating of 100 
percent for the veteran's service-connected claustrophobia is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

